DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 06/28/2021.
Response to Arguments
3. 	Applicant’s arguments, see Remarks ‘Page Last Para-Page 12 Last Line’, filed on 06/28/2021, with respect to claim 1 have been fully considered and are persuasive.  The 103 Rejection of Claims 1-3, 5 has been withdrawn. 
Claim Objections
4. 	Claim 3 is objected to because of the following informalities:  
Examiner suggest to change feature “the eighth switching diode (in line 2)”, being changed to “the eighth diode” for simpler correlation [since eighth diode is being claimed in claim 1, already].
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 1, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 18-22, Applicant claims [NOTE. Elements in bracket corresponds to Applicant claimed feature(s)] “the seventh diode (DB1) is accommodated in a second package (116) which is different from the first package (112) and does not include a switching element, and the eighth diode (DB2) is accommodated in the second package (116), or the eighth diode (DB2) is accommodated in another package which is different from the first package (112) and the second package (116) and does not include a switching element”, which is indefinite, since Applicant claims in line 3 of claim 1 ‘first to fourth switching elements’, but then in line 18-22 fails to point out which one of the ‘first to fourth switching elements’ pertains (or relates to) to the underlined ‘a switching element’.
	[NOTE. Claims 2-3, 4-5 are depending from claim 1. Please, make sure to make appropriate changes.]
Regarding claim 6, in lines 18-22, Applicant claims [NOTE. Elements in bracket corresponds to Applicant claimed feature(s)] “the seventh diode (DB1) is accommodated in a second package (116) which is different from the first package (112) and does not include a switching element, and the eighth diode (DB2) is accommodated in the second package (116), or the eighth diode (DB2) is accommodated in another package which is different from the first package (112) and the second package (116) and does not include a switching element”, which is indefinite, since Applicant claims in line 3 of claim 6 ‘first to fourth switching elements’, but then in line 18-22 fails to point out which one of the ‘first to fourth switching elements’ pertains (or relates to) to the underlined ‘a switching element’.
[NOTE. Claims 7-9 are depending from claim 6. Please, make sure to make appropriate changes.]
Allowable Subject Matter
7. 	Claims 1-3, 5-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, JP 2016-187277 teaches (Fig. 1-11) a power conversion device (100) of neutral point clamp type (120) comprising: first to fourth switching elements (1-4) which are electrically connected to each other in series in an order of the first switching element (1), the second switching element (2), the third switching element (3), and the fourth switching element (4) from a positive electrode (P) toward a negative electrode (N); first to fourth diodes (1d-4d) which are electrically connected in inverse parallel to the first to fourth switching elements (1-4), respectively; a fifth diode (5) whose cathode (5b) is electrically connected between (between a node or terminal 12) of the first switching element to (1) and the second switching element (2); a sixth diode (6) whose anode (6a) is electrically connected between (between a node or terminal 14) the third switching element (3) and the fourth switching element (4); wherein the second diode (2d) is accommodated in a first package (Fig. 4, 2), the diode (s) (Fig. 4-11, shows how if, required each of diodes (5-6) having their own individual (i.e. second) packages) are accommodated in a second package (Fig. 4, 5-6) which is different from the first package (Fig. 4, 2) and does not include a switching element, and the diode (s) (Fig. 4-11, shows how if, required each of diodes (5-6) having their own individual (i.e. second) packages) is accommodated in the second package, or the diode(s) (5-6) is accommodated in another package which is different from the first package (2) and the second package and does not include a switching element (Fig. 4-11, shows different kind of packaging system between elements 1-6, where switch 1-4 may have their own individual packages separate from diodes 5-6, and connecting conductors 31-35; or diodes 5-6 are arranged in single packaging separated from individual switching elements packages 1-4, and connected with conductors 31-34, etc.), the power conversion device further comprising: an AC terminal (34) to which AC power is supplied from an outside of the power conversion device (100); and a first conductor (positive conductor 31 at node P, negative conductors 33 at node N, neutral conductor 32 at node C and AC terminal conductor 34, as described in Fig. 1-11. Moreover, Fig. 4-11, shows different kind of packaging system between elements 1-6, where switch 1-4 may have their own individual packages separate from diodes 5-6, and connecting conductors 31-35; or diodes 5-6 are arranged in single packaging separated from individual switching elements packages 1-4, and connected with conductors 31-34, etc) (coupling) the first package to (Fig. 4, 2) a first side toward the AC terminal (34) or a conductor (each 31-33’s connection to 34, which is shown in various Fig. 1-11) (coupling) the AC terminal (34), wherein the second package (disposed/arranged alongside or coupling with) the first package (Fig. 4-11, shows different kind of packaging system between elements 1-6, where switch 1-4 may have their own individual packages separate from diodes 5-6, and connecting conductors 31-35; or diodes 5-6 are arranged in single packaging separated from individual switching elements packages 1-4, and connected with conductors 31-34, etc.).
However, JP 2016-187277 fails to teach [NOTE. elements inside the bracket corresponds to Applicant’s claimed feature(s)] “a fifth diode (DC1) whose cathode is electrically connected to a first connection portion (CP1) which electrically connects the first switching element to (SW1) the second switching element (SW2) and whose anode is electrically connected to a neutral point (C) of the power conversion device; a sixth diode (DC2) whose anode is electrically connected to a second connection portion (CP2) which electrically connects the third switching element (SW3) to the fourth switching element (SW4) and whose cathode is electrically connected to the neutral point (C); and a seventh diode (DB1) which is electrically connected in parallel to the second diode (DF2, which is in inverse parallel connection with SW2, in addition); and an eighth diode (DB2) which is electrically connected in parallel to the third diode(DF3, which is in inverse parallel connection with SW3, in addition), the seventh diode (DB1) is accommodated in a second package (116) which is different from the first package (112) and does not include a switching element (SW1-SW4), and the eighth diode (DB2) is accommodated in the second package (116), or the eighth diode (DB2) is accommodated in another package which is different from the first package (112) and the second package (116) and does not include a switching element (SW1-SW4), a first conductor which extends from the first package to (112) a first side (X-Z direction, in reference to Fig. 6, Spec-Para 83) toward the AC terminal (T) or a conductor electrically connected to the AC terminal (T), wherein the second package (116) is disposed on the first side with respect to the first package (112)”.
Claims 2-3 and 5 are depending from claim 1.
Regarding claim 6, a search of prior art(s) failed to teach “a fifth diode whose cathode is electrically connected to a first connection portion which electrically connects the first switching element to the second switching element and whose anode is electrically connected to a neutral point of the power conversion device; a sixth diode whose anode is electrically connected to a second connection portion which electrically connects the third switching element to the fourth switching element and whose cathode is electrically connected to the neutral point; a seventh diode which is electrically connected in parallel to the second diode: and an eighth diode which is electrically connected in parallel to the third diode, wherein the second diode is accommodated in a first package, the seventh diode is accommodated in a second package which is different from the first package and does not include a switching element, and the eighth diode is accommodated in the second package, or the eighth diode is accommodated in another package which is different from the first package and the second package and does not include a switching element, the power conversion device further comprising a second conductor which electrically connects the second diode, the fifth diode, and the seventh diode, wherein the first package has a first terminal which is connected to the second conductor, the second package has a second terminal which is connected to the second conductor, the fifth diode is accommodated in a third package which has a third terminal connected to the 
Claims 7-9 are depending from claim 6.
8. 	Claim 10 is allowed. 
Regarding claim 10, a search of prior art(s) failed to teach “a fifth diode whose cathode is electrically connected to a first connection portion which electrically connects the first switching element to the second switching element and whose anode is electrically connected to a neutral point of the power conversion device; a sixth diode whose anode is electrically connected to a second connection portion which electrically connects the third switching element to the fourth switching element and whose cathode is electrically connected to the neutral point; a seventh diode which is electrically connected in parallel to the second diode; an eighth diode which is electrically connected in parallel to the third diode; and an AC terminal which is electrically connected to a third connection portion which electrically connects the second switching element to the third switching element and a fourth connection portion which electrically connects the seventh diode to the eighth diode and to which AC powder is supplied from an outside of the power conversion device, wherein the seventh diode is disposed farther from the second switching element than the second diode, a waring length between the AC terminal and the seventh diode is shorter than that between the AC terminal and the second diode, the eighth diode is disposed farther from the third switching element than the third diode, and a wiring length between the AC terminal and the eighth diode is shorter than that between the AC terminal and the third diode”.
Conclusion
9. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        1/29/2022







	/THIENVU V TRAN/                                                              Supervisory Patent Examiner, Art Unit 2839